 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                           EASTERN DISTRICT OF CALIFORNIA
 9

10   Richard A. Leines,                      Case No. 2:18-cv-00969-KJM-DB
11                    Plaintiff,             STIPULATION AND ORDER TO FILE
12                                           FIRST AMENDED COMPLAINT
            v.
13
     Homeland Vinyl Products, Inc.,
14
                      Defendant.
15

16

17

18
           STIPULATION AND ORDER TO FILE FIRST AMENDED COMPLAINT
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                   1
 1          IT IS HEREBY STIPULATED by and between the parties hereto through their
 2   respective attorneys of record that Plaintiff Richard A. Leines may file a First Amended
 3   Complaint (“FAC”) pursuant to Fed. R. Civ. P., Rule 15 and this Court’s October 11, 2018 Status
 4   (Pretrial Scheduling) Order (ECF No. 24), a copy of which is attached hereto as Exhibit A.
 5          IT IS FURTHER HEREBY STIPULATED by and between the parties hereto through
 6   their respective attorneys of record that Defendant Homeland Vinyl Products, Inc. shall have
 7   twenty-one (21) days from the Court’s entry of this stipulation and order to file a responsive
 8   pleading to the FAC.
 9          IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
10   DATED: November 15, 2018
11   RICHARD A. LEINES
12
     By: /s/ Eric Benisek
13   Counsel for the Plaintiff
14   Jeffrey T. Lindgren (CASB# 176400)
     jlindgren@vbllaw.com
15   Eric W. Benisek (CASB# 209520)
     ebenisek@vbllaw.com
16   Vasquez Benisek & Lindgren LLP
     3685 Mt. Diablo Blvd., Suite 300
17   Lafayette, CA 94549
     Telephone:     (925) 627-4250
18   Facsimile:     (925) 403-0900
19   Attorneys for Plaintiff Richard A. Leines.
20

21   DATED: November 15, 2018

22   HOMELAND VINYL PRODUCTS, INC.

23
     By: /s/ Darren G. Reid (Pro Hac Vice) as authorized on 10/15/18
24   Attorney for the Defendant

25   GOUGH & HANCOCK LLP GAYLE L. GOUGH (SBN 154398)
     gayle.gough@ghcounsel.com
26   LAURA L. GOODMAN (SBN 142689)
     laura.goodman@ghcounsel.com
27   Two Embarcadero Center, Suite 640
     San Francisco, CA 94111
28   Telephone: 415-848-8900
     STIPULATION AND ORDER                             2
 1
     HOLLAND & HART LLP
 2   Eric G. Maxfield (pro hac vice)
     Darren G. Reid (pro hac vice)
 3   222 South Main Street, Suite 2200
     Salt Lake City, UT 84101
 4   Telephone: (801)799-5833
     Facsimile: (801)799-5700
 5   egmaxfield@hollandhart.com
     dgreid@hollandhart.com
 6
     Attorneys for Defendant Homeland Vinyl Products, Inc.
 7

 8                                               ORDER
 9

10          FOR GOOD CAUSE SHOWN, the parties stipulation is GRANTED. Plaintiff’s First

11   Amended Complaint shall be filed with the court within seven (7) days of this order, and

12   defendant’s responsive pleading is due within twenty-one (21) days of the filing of the amended

13   complaint.

14          IT IS SO ORDERED.
15   DATED: November 27, 2018.
16

17

18                                                   UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER                            3
